Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Shandirhia S. Webster a.k.a Shandirhia S. Winsley,
(O.I File No. H-15-40822-9),

Petitioner,
v.

The Inspector General,
Department of Health and Human Services.

Docket No. C-15-3880
Decision No. CR4497

Date: December 30, 2015

DECISION

I sustain the determination of the Inspector General (1.G.) to exclude Petitioner,
Shandirhia S. Webster a/k/a Shandirhia S. Winsley, from participating in
Medicare, State Medicaid programs and other federally funded health care
programs until her exclusion from the Nebraska Medical Assistance Program
(Nebraska Medicaid) ends. Exclusion is authorized in this case by section
1128(b)(5) of the Social Security Act (Act).

I. Background

Petitioner requested a hearing to challenge the I.G.’s exclusion determination. The
1G. filed a brief in support of its determination and filed four supporting exhibits
that are identified as I.G. Ex. 1 — .G. Ex. 4. Petitioner filed a brief replying to the
1.G.’s brief. Petitioner filed no exhibits. The LG. filed a reply brief. I receive I.G.
Ex. 1 —1.G. Ex. 4 into the record.

II. Issues, Findings of Fact and Conclusions of Law

A. Issues
The issues are whether the I.G. has authority under section 1128(b)(5) of the Act
to exclude Petitioner, and whether the exclusion imposed by the I.G. —
coterminous with Petitioner’s exclusion by Nebraska Medicaid — is authorized.

B. Findings of Fact and Conclusions of Law

As a preliminary matter I note that the IG. styled his brief as a motion for
summary judgment. It is unnecessary for me to decide whether summary
judgment is appropriate in this case — i.e., whether all issues of material fact are
undisputed. The LG. offered no witness testimony. Petitioner proffered the
testimony of three individuals who, she contends, “wrote statements that were
never reviewed.” Petitioner’s Informal Brief at 2. However, Petitioner offered no
explanation as to what these witnesses might say at an in-person hearing that
would be relevant.

The thrust of Petitioner’s argument appears to be that the State proceeding that
resulted in revocation of her Medicaid provider status was unfair in that there was
possibly exculpatory evidence that was either ignored or not received. In short,
Petitioner seeks to re-litigate her State Medicaid revocation before me. The
testimony that she seeks to present would seem to address the merits of the
revocation determination and Petitioner apparently would offer it in order to prove
that the revocation determination was unfair.

I have no authority to consider these arguments. The I.G.’s authority to exclude
Petitioner in this case derives from the final action taken by the State of Nebraska
to revoke Petitioner’s Medicaid participation. Section 1128(b)(5) of the Act
authorizes the exclusion of any individual who has been excluded by a State health
care program (any State Medicaid program) for reasons bearing on that
individual’s professional competence, professional performance, or financial
integrity. Act, section 1128(b)(5)(B). In this case my review is limited to
determining: whether Petitioner’s provider status was revoked or suspended in
Nebraska; and whether the reasons for that revocation, if revocation occurred,
relate to the criteria expressed in section 1128(b)(5)(B).

Petitioner’s proffered testimony is irrelevant. She may not re-litigate the
revocation of her provider status before me. 42 C.F.R. § 1001.2007(d).
Therefore, there is no basis for me to convene an in-person hearing inasmuch as
there are no witnesses who would provide relevant testimony. I am deciding this
case based on the parties’ written exchanges. I do not need to decide whether the
criteria for summary judgment are met here because there is no evidence, beyond
that which has been proffered in writing that I might receive at an in-person
hearing.
Evidence introduced by the L.G. plainly establishes that Nebraska Medicaid
excluded Petitioner for reasons bearing on her financial integrity. Thus, the I.G.
may exclude Petitioner.

On January 6, 2015, Nebraska Medicaid notified Petitioner that it was terminating
her Medicaid provider agreement effective immediately. I.G. Ex. 2 at 1.
Nebraska Medicaid stated that the reasons for this action were that Petitioner:

(1) presented or caused to be presented false or fraudulent claims for Medicaid
goods or services; (2) breached the terms of her provider agreement by making a
false or fraudulent application for participation in Medicaid; (3) was convicted of a
felony or misdemeanor robbery (bank robbery) or burglary within the previous 10
years; and (4) failed to disclose her conviction on her application for participation
in Medicaid. Jd. Petitioner appealed this determination but limited her appeal to
the finding that her conviction for bank robbery was sufficient grounds to
terminate her participation. I.G. Ex. 3 at 2. Nebraska’s Director of its Division of
Medicaid & Long-Term Care affirmed the initial determination on May 19, 2015.
Id. at 3. Petitioner appealed this affirmation and her appeal subsequently was
dismissed. I.G. Ex. 4 at 1.

Any of the grounds that Nebraska Medicaid recited for revoking Petitioner’s
participation is a reason bearing on her financial integrity. Indeed, revocation
based on her filing of false and fraudulent claims — a finding that Petitioner did not
appeal — is a “financial integrity” basis in and of itself that establishes the I.G.’s
authority to exclude. So, of course, does revocation based on Petitioner’s
conviction for bank robbery establish the I.G.’s authority to exclude, as does also
revocation based on her concealing that conviction in her application for provider
status.

As I have discussed, Petitioner’s arguments are essentially that the State
proceeding that resulted in revocation of her provider status was unfair and,
somehow, incomplete. These arguments are arguments that address the merits of
the State’s action against Petitioner and that I have no authority to hear and decide.
42 C.F.R. § 1001.2007(a)(1).

The exclusion imposed by the I.G. is for a period that is coterminous with
Petitioner’s loss of Medicaid provider status. That is the exclusion term that is
required by the Act and by the implementing regulations. Act § 1128(c)(3)(E);
42 C.F.R. § 1001.601(b)(1). Ihave no authority to reduce or otherwise modify
this exclusion term.

/s/
Steven T. Kessel
Administrative Law Judge

